DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the limitation of updating the one- time secret key Kn after each successful authentication of the subscriber by replacing its current version with a new version obtained by applying a first key derivation function using the random number RANDn as an input, the updated version of the one-time secret key Kn being used by the subscription module for processing a subsequent authentication request, the same update being carried out by a server accessible or part of the wireless communication network in order to maintain an identical version of the one-time secret key Kn.
The prior art disclosed by Grimault et al. teaches a method for generating an authentication key in a security module which stores a first root key shared with a first network entity by sending a transfer request to a second network entity, receiving a first secret from the second entity, generating a secret generation key from the first root key and from the first secret, receiving from the second entity a second secret and an authentication message of the second secret calculated by means of the secret generation key transmitted to the second entity by the first entity, verifying the authentication message by means of the secret generation key, generating a second root key if the verification is positive, said second root key being generated from the second secret and from the secret generation key, and used to generate an authentication key to access a network of the second network entity.
The prior art fails to teach the unique limitations recited in the claims of the instant invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497